Case 1:19-cv-02893-FB-JO Document 32 Filed 06/29/20 Page 1 of 5 PageID #: 175




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
FELIX MIGUEL ARMIJO,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-cv-02893 (FB)
COSITAS RICAS ECUATORIANAS
CORP. et al.,

                       Defendants.
------------------------------------------------x
Appearances:
 For Plaintiff:                                     For Defendants:
 DIANA Y. SEO                                       ARGILIO RODRIGUEZ
 Hang & Associates, PLLC                            Rodriguez Law, P.C.
 136-20 38th Avenue                                 350 Fifth Avenue
 Flushing, NY 11354                                 New York, NY 10118

BLOCK, Senior District Judge:

       Felix Miguel Armijos (“Plaintiff”) initiated this suit against his former

employers (“Defendants”) for alleged violations of the Fair Labor Standards Act,

29 U.S.C. § 201 et seq., and New York Labor Law. Defendants move pursuant to

the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., to stay further litigation

and compel arbitration on Plaintiff’s claims in accordance with the parties’ January

2019 arbitration agreements (“Arbitration Agreements”). Plaintiff opposes. For the

following reasons, Defendants’ motion is granted.

                                              ***



                                                1
Case 1:19-cv-02893-FB-JO Document 32 Filed 06/29/20 Page 2 of 5 PageID #: 176




      Arbitration agreements are “valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.” FAA,

9 U.S.C. § 2. Plaintiff does not dispute that he executed Arbitration Agreements

with Defendants in January 2019, or that the scope of those Agreements applies to

“all disputes . . . related to [Plaintiff’s] employment relationship [with Defendants]

and the termination thereof.” See Mutual Agreements to Arbitrate at 4. Rather,

Plaintiff maintains the Agreements are invalid as unconscionable and fraudulently

induced.

      Unconscionability. Under New York law, an agreement is unconscionable if

it is “so grossly unreasonable as to be unenforcible [sic] because of an absence of

meaningful choice on the part of one of the parties together with contract terms

which are unreasonably favorable to the other party.”      King v. Fox, 851 N.E.2d

1184, 1191 (N.Y. 2006). Plaintiff argues the Arbitration Agreements fit within that

definition as Defendants provided only “the last page of each Agreements” for him

to sign, “the purpose of the Agreements . . . [was] misrepresented by the

Defendants,” and Plaintiff “was required to sign . . . without first having the

opportunity to have [the Agreements] translated to him into his native language.”

Pl.’s Reply 6–7.

      To start, Plaintiff’s contention that he was misinformed about the

Agreements’ purpose—either because Defendants “misrepresented” their purpose

                                          2
Case 1:19-cv-02893-FB-JO Document 32 Filed 06/29/20 Page 3 of 5 PageID #: 177




or because Plaintiff only viewed the last page of each Agreement before signing—

is unavailing. Whatever factual dispute the parties raise as to what information

Defendants communicated or what portions of the Agreements were withheld (if

any), it is beyond doubt that the last page of each Agreement was provided to

Plaintiff and that the page states, in bold font:

              PLEASE READ THIS AGREEMENT CAREFULLY. By entering
              into this Agreement, you agree to final and binding arbitration of
              any and all disputes between you and the Company including
              without limitation disputes related to your employment
              relationship and the termination thereof . . . .

              You acknowledge that you have read this Agreement, understand
              its terms and have been given the opportunity to discuss this
              Agreement with an advisor of your choice, including your own legal
              counsel, and have taken advantage of that opportunity to the extent
              you wish to do so.

      ECF 27-1 at 5, 9 (Mutual Agreements to Arbitrate at 4). Whatever other

information was communicated or withheld from Plaintiff, the page bearing his

signature explicitly outlined the Agreement’s purpose.           Gold v. Deutsche

Aktiengesellschaft, 365 F.3d 144, 149 (2d Cir. 2004) (“[A] party who signs or

accepts a written contract is conclusively presumed to know its contents and to assent

to them.”).

      Equally unavailing is Plaintiff’s contention that the Agreements are

unconscionable because Plaintiff “does not speak, read or understand English.” Pl.’s

Reply 8. An “imperfect grasp of the English language [does] not relieve [an]

                                            3
Case 1:19-cv-02893-FB-JO Document 32 Filed 06/29/20 Page 4 of 5 PageID #: 178




employee of making a reasonable effort to have the document explained to him.”

Ragone v. Atlantic Video at Manhattan Ctr., 595 F.3d 115, 122 (2d Cir. 2010).

Moreover, Plaintiff’s vague reference to “pressure tactics” employed by Defendants

to coerce his signature lacks any support, and the notion Plaintiff assented to the

Agreements because he was afraid the failure to do so jeopardized his employment

conflicts with Plaintiff’s own assertion when he signed the Agreements “his

employment had already been effectively terminated.” Pl.’s Br. 11.

         Plaintiff’s inability to show he lacked a “meaningful choice” to sign the

Agreements or that the Agreements were “unreasonably favorable” to Defendants

dooms his claim for unconscionability.

         Fraudulent Inducement. To state a claim for fraudulent inducement, Plaintiff

“must demonstrate: (1) a misrepresentation or omission of material fact; (2) which

the defendant knew to be false; (3) which the defendant made with the intention of

inducing reliance; (4) upon which the plaintiff reasonably relied; and (5) which

caused injury to the plaintiff.” Wynn v. AC Rochester, 273 F.3d 153, 156 (2d Cir.

2001) (applying New York law). As outlined above, Plaintiff cannot show that the

binding arbitration provision was misrepresented or withheld from him prior to his

signing the agreement. Accordingly, Plaintiff’s claim for fraudulent inducement

fails.




                                           4
Case 1:19-cv-02893-FB-JO Document 32 Filed 06/29/20 Page 5 of 5 PageID #: 179




      Having resolved that the Arbitration Agreements between Plaintiff and

Defendants are valid and enforceable, the Court finds Plaintiff’s claims against

Defendants are arbitrable and within the broad arbitration clauses stipulated by those

Agreements.     JLM Indus. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004)

(holding arbitration is compelled when (1) the parties have agreed to arbitrate, (2) the

asserted claims fall within the scope of their agreement, and (3) Congress intended

the claims to be arbitrable); Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 123

(2001) (“We have been clear in rejecting the supposition that the advantages of the

arbitration process somehow disappear when            transferred to the employment

context.”).

                                          ***

      For the foregoing reasons, Defendants’ motion to compel arbitration on all of

Plaintiff’s claims and stay the instant litigation is granted.

      SO ORDERED.

                                                _/S/ Frederic Block_______________
                                                FREDERIC BLOCK
                                                Senior United States District Judge
Brooklyn, New York
June 29, 2020




                                            5
